IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SAMANTHA GROVER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-5240

BRADFORD COUNTY
SHERIFF'S OFFICE,

      Appellee.

_____________________________/

Opinion filed July 14, 2014.

An appeal from the Circuit Court for Bradford County.
Phyllis M. Rosier, Judge.

Samantha Grover, pro se, Appellant.

William E. Sexton, Starke, for Appellee.




PER CURIAM.

      AFFIRMED.


BENTON, WETHERELL, and MARSTILLER, JJ., CONCUR.